                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


AARON GOINS et al.,                               )
                                                  )
       Plaintiffs/Counter Defendants,             )
                                                  )
v.                                                )
                                                  )      Civil Action No. 19-cv-489
                                                  )
TITLEMAX OF VIRGINIA, et al.,                     )
                                                  )
       Defendants/Counter Claimants.              )

          PLAINTIFFS’ MOTION (SECOND SET OF PLAINTIFFS) TO
            COMPEL ARBITRATIONS AND STAY PROCEEDINGS

       NOW COME PLAINTIFFS Linda Bradshaw, Marilyn Doss, Michael Jenkins,

Marica Nelson, Kevin Smith, Cassandra Brooks, Robert Tillman, Dwayne Cockerham, Anthony

Rosado, Lekitta Robinson, and Annette Ridgeway, through their counsel, and respectfully

move the Court for an Order compelling arbitrations and staying the proceedings in this

civil action. In support of their motion, Plaintiffs show unto the Court that Defendants’

loan contracts with Plaintiffs that have given rise to Plaintiffs’ claims against Defendants

contain valid and enforceable arbitration agreements that cover each Plaintiff’s claims

against Defendants. Plaintiffs further show unto the Court that Defendants’ Second De-

fense, Second, Third and Fourth Affirmative Defenses and all of Defendants’ Counter-

claims are also within the scope of the parties’ arbitration agreements.

       WHEREFORE, Plaintiffs respectfully move the Court for an Order compelling

arbitrations and staying the proceedings against them in this civil action.



                                             1



     Case 1:19-cv-00489-LCB-JLW Document 42 Filed 01/22/20 Page 1 of 4
    This is the 22nd day of January, 2020



                                            /s/ Andrew H. Brown
                                            Andrew H. Brown
                                            N.C. State Bar No. 28450
                                            Attorney for Plaintiffs



FOR THE FIRM:

BROWN, FAUCHER, PERALDO & BENSON, PLLC.
822 North Elm Street, Suite 200
Greensboro, NC 27401
(336) 458-0058 (telephone)
(336) 273-5597 (facsimile)
drew@greensborolawcenter.com




                                        2



   Case 1:19-cv-00489-LCB-JLW Document 42 Filed 01/22/20 Page 2 of 4
                           CERTIFICATE OF SERVICE

       This is to certify that on January 22, 2020, a copy of the foregoing BRIEF IN SUP-
PORT OF MOTION TO COMPEL ARBITRATIONS AND STAY PROCEEDINGS
was filed with the Clerk of Court using CM/ECF system, which will send notification of
such filing to the following:

Christopher W. Jones (Chris.Jones@wbd-us.com)
Samuel B. Hartzell (Sam.Hartzrll@wbd-us.com)
Scott D. Anderson (Scott.D.Anderson@wbd-us.com)


                                                /s/ Andrew H. Brown
                                                Andrew H. Brown
                                                N.C. State Bar No. 28450
                                                Attorney for Plaintiffs



FOR THE FIRM:

BROWN, FAUCHER, PERALDO & BENSON, PLLC
822 North Elm Street, Suite 200
Greensboro, NC 27401
(336) 458-0058 (telephone)
(336) 273-5597 (facsimile)
drew@greensborolawcenter.com




                                           3



     Case 1:19-cv-00489-LCB-JLW Document 42 Filed 01/22/20 Page 3 of 4
                                4



Case 1:19-cv-00489-LCB-JLW Document 42 Filed 01/22/20 Page 4 of 4
